DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There are insufficient antecedent basis for the following limitations in claim 1 (claim 12 has similar issues):  
Line 3 “the shaft”,
Line 5 “the form”,
Line 5 “the position”,
Lines 5-6 “the fastening points”,
Line 6 “the guide rails”,
Line 6 “the height”,
Line 7 “the measurement results”,
Line  9 “the information”,
Lines 9-10 “the measurement phase”,
Line 10 “the installation”,
Line 11 “the guide rail elements” 
Claims 1 and 12 recite “the form of the shaft”, it is unclear what this is referring to.  
Claims 3 and 7 recite the limitation "the row of already installed guide rail elements" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the first jointing clamp".  There is insufficient antecedent basis for this limitation in the claim.
There are insufficient antecedent basis for the following limitations in claim 11:  “the first jointing clamp”, “the second jointing clamp”, “the plug-in joint”, and “the uppermost guide rail element”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited art Mitsugi et al. (JPH05338955A) in view of Studer et al. (US Pub No 2019/0177120 A1). Mitsugi discloses a method and an arrangement for elevator guide rail installation (fig 5), comprising: 
Re claim 1, attaching adjustable fastening brackets (7,9) to the guide rails (5) and adjusting the fastening brackets based on the information received in the measurement phase (taught 
Re claims 2, 13, further comprising using fastening brackets comprising two bracket parts (7,9) adjustable to each other (adjustable via 16), a first bracket part (7) being attachable to the guide rail element and a second bracket part (9) being attachable to a wall in the shaft (fig. 5), whereby the first bracket part is attached into the correct height position of the guide rail element after which the two bracket parts are adjusted to each other based on the information received in the measurement phase (fig. 5 shows the 7 is attached to 5 via 11, then 7 and 9 are adjusted in the depth direction based on the height position of 7 relative to the wall; the measurement for the height position was taught in claim 1 by Studer).
Re claim 12, adjustable fastening brackets (7,9) are attached to the guide rails (5) and adjusted based on the information received in the measuring stage before the installation of the guide rail takes place in the shaft so that the guide rails provided with the fastening brackets can be lifted in the shaft and attached to the fastening points in a wall (1) of the shaft without further adjustment of the fastening brackets (fig. 1 shows the brackets are attached to the rail positioned at the pre-determined markings 15 and fig. 5 shows the brackets are fixed to the rail prior to it being installed to the wall).
Mitsugi does not clearly disclose:
Re claim 1, measuring the shaft with measuring equipment positioned on a transport platform arranged to be movable with a first hoist upwards and downwards in the shaft, whereby the form of the shaft and the position of the fastening points for the guide rails along the height of the shaft is determined based on the measurement results.
Re claim 12, a transport platform moving upwards and downwards in the shaft with a first hoist, whereby the shaft is measured with measuring equipment positioned on the transport platform, the information received in the measurement being used to determine the form of the shaft and the position of the fastening points for the guide rails along the height of the shaft.
However, Studer teaches:
Re claim 1, measuring the shaft with measuring equipment (28) positioned on a transport platform (23) arranged to be movable with a first hoist (12) upwards and downwards in the shaft (fig. 1), whereby the form of the shaft and the position of the fastening points for the guide rails along the height of the shaft is determined based on the measurement results (abstract describes the shaft is surveyed to provide an accurate model of the shaft such that, when taught to Mitsugi, the dimension could be used to determine the optimal position of the markings to mount the brackets).
Re claim 12, a transport platform (23) moving upwards and downwards in the shaft with a first hoist, whereby the shaft is measured with measuring equipment (28) positioned on the transport platform, the information received in the measurement being used to determine the form of the shaft and the position of the fastening points for the guide rails along the height of the shaft (abstract describes the shaft is surveyed to provide an accurate model of the shaft such that, when taught to Mitsugi, the dimension could be used to determine the optimal position of the markings to mount the brackets).
. 

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s cited art Mitsugi et al. (JPH05338955A) in view of Studer et al. (US Pub No 2019/0177120 A1) and Fauconnet (US Pub No 2018/0170712 A1). Mitsugi as modified discloses the method (as cited above). Mitsugi as modified does not disclose:
Re claim 4, further comprising attaching a first jointing clamp to a lower end of the guide rail element and a second jointing clamp to an upper end of the guide rail before the installation of the guide rails takes place in the shaft so that the guide rail elements provided with the jointing clamps and the fastening brackets can be lifted in the shaft in order to be installed in the shaft, the first jointing clamp and the second jointing clamp forming a plug-in joint between the first jointing clamp and the second jointing clamp and thereby between two consecutive guide rail elements when the first jointing clamp and the second jointing clamp are connected to each other.
Re claim 5, wherein the first jointing clamp comprises at least one male joint element and the second jointing clamp comprises at least one female joint element or vice a versa, the male joint element and the female joint element forming the plug-in joint between the first jointing clamp and the second jointing clamp and thereby between two consecutive guide rail elements when the first jointing clamp and the second jointing clamp are connected to each other.
However, Fauconnet teaches a guide rail assembly (fig. 2A) comprising:
Re claim 4, further comprising attaching a first jointing clamp (220) to a lower end of the guide rail element (fig. 2D) and a second jointing clamp (224) to an upper end of the guide rail (fig. 2D) before the installation of the guide rails takes place in the shaft (fig. 2A) so that the guide rail elements provided with the jointing clamps and the fastening brackets (disclosed by Mitsugi in view of Studer) can be lifted in the shaft in order to be installed in the shaft, the first jointing clamp and the second jointing clamp forming a plug-in joint between the first jointing clamp and the second jointing clamp and thereby between two consecutive guide rail elements when the first jointing clamp and the second jointing clamp are connected to each other (fig. 2D shows 220 being plugged into the recess of 224).
Re claim 5, wherein the first jointing clamp comprises at least one male joint element (the extension of 220) and the second jointing clamp comprises at least one female joint element (recessed portion of 224) or vice a versa, the male joint element and the female joint element forming the plug-in joint between the first jointing clamp and the second jointing clamp and thereby between two consecutive guide rail elements when the first jointing clamp and the second jointing clamp are connected to each other (fig. 2D).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the jointing clamps, as taught by Fauconnet, for quick installation of adjacent rails. This would ensure proper alignment. 

Allowable Subject Matter
Claims 3, 6-11 and 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654